Order filed January 25,2013




                                             In The



          eiefctttl) Court of Appeals
                                     No. 11-12-00349-CR



                    DANIEL VASQUEZ DOMINGUEZ, Appellant

                                                V.


                               STATE OF TEXAS, Appellee


                           On Appeal from the 104th District Court

                                      Taylor County, Texas

                                 Trial Court Cause No. 13674-B




                                            ORDER


       This is an appeal from an order denying appellant's,motion for post-conviction forensic
DNA testing. See Tex. Code Crim. Proc. Ann. ch. 64 (West 2006 & Supp. 2012). Appellant,
Daniel Vasquez Dominguez, filed a pro se notice of appeal and has recently filed in this court a
motion requesting the appointment of counsel. The record shows that, pursuant to Article
64.01(c), the trial court appointed counsel to represent appellant.            Appointed counsel
subsequently filed two motions to withdraw in the trial court, and appellant asserts in his motion
that he "fire[d]" his counsel. It is not clear from the record in this cause whether the trial court
permitted appointed counsel to withdraw. When there are "reasonable grounds" for a convicted
person's filing of a motion for forensic DNA testing, counsel must be appointed to represent that
person if he is indigent. Article 64.01(c); Ex parte Gutierrez, 337 S.W.3d 883, 889 (Tex. Crim.
App. 2011). This statutory right to counsel extends to appeals filed under Article 64.05. Gray v.
State, 69 S.W.3d 835, 837 (Tex. App.—Waco 2002, no pet.). However, appellate courts are not
authorized to appoint counsel. Consequently, we abate the appeal.
       We abate the appeal and remand the cause to the trial court so that it may determine the
following:
       1. Whether appellant is indigent;
       2. Whether appellant is currently represented by counsel;
       3. Whether counsel has abandoned the appeal; and
       4. Whether new counsel should be appointed for appeal.
The trial court is directed to make appropriate findings and recommendations and to appoint
counsel if it finds that new counsel should be appointed. The trial court clerk is directed to
prepare and forward to this court a supplemental clerk's record containing the findings,
recommendations, and any orders of the trial court.     If the trial court deems it necessary to
conduct a hearing on this matter, the court reporter is directed to prepare and forward to this
court the reporter's record from such hearing. The supplemental records are due to be filed in
this court on or before February 25, 2013. Appellant's brief will be due in this court thirty days
after the supplemental clerk's record is filed.
       The appeal is abated.


                                                                    PER CURIAM



January 25, 2013
Do not publish. See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.